 

* by

Case 1:20-mj-02304-EGT Document 1 Entered on FLSD Docket 02/28/2020 Page 1 of 3
Case 8:05-cr-00365-JDW-TBM Document 631 (Court only) Filed 01/27/20 Page 1 of 3

 

 

 

 

PagelD 1903
MDVEL 12¢ _
04/17)
. oo. FILED BYAAG __ D.C.
United States District Court
. FEB 27 2020
or

Middle District of Florida CLERK US DSP Gr
Tampa Division S. D. OF FLA. - MIAMI

Petition for Warrant or Summons for Offender Under Supervised Release

Name of Offender: Leonardo Anchico-Jimenez Docket Number: 8:05-cr-365-T-27TBM

Name of Sentencing Judicial Officer: Honorable James D. Whittemore 20-2 304-M)\-VORRES
United States District Judge

Date of Original Sentence: October 19, 2006

Original Offense; Count One: Possession with Intent to Distribute Five Kilograms or More of Cocaine
While Aboard a Vessel Subject to the Jurisdiction of the United States. Count Two: Conspiracy to
Possess with Intent to Distribute Five Kilograms or More of Cocaine While on Board a Vessel Subject to
the Jurisdiction of the United States.

Original Sentence: 144 months in the custody of the Bureau of Prisons; followed by a60-month term of
Supervised Release, The following special conditions were imposed: should the defendant be deported, he
shall not re-enter without permission. A $200 special assessment was also ordered.

Type of Supervision: Supervised Release

 

Date Supervision Commerced: June 3, 2016 Date Supervision Expires: June 2, 2021
Assistant United States Attorney: Christopher Tuite Defense Attorney: William F. Ebsary (AFPD)

 

 

PETITIONING THE COURT TO ISSUE A WARRANT

The probation officer believes that the offender has violated the following conditions of supervision:

1. New criminal conduct, Conspiracy to Possess with Intent to Distribute Five Kilograms or More
of a Mixture and Substance Containing a Detectable Amount of Cocaine while Aboard a Vessel
Subject to the Jurisdiction.of the United States, occurring on October 15, 2019, while on
supervision in violation of the conditions of supervision: On October 15, 2019, the defendant was
found on board a vessel subject to the jurisdiction of the United States. Law enforcement found
approximately 1,140 kilograms of cocaine. He was subsequently arrested and charged with
Conspiracy to Possess with Intent to Distribute Five Kilograms or More of a Mixture and Substance
Containing a Detectable Amount of Cocaine while Aboard a vessel Subject to the Jurisdiction, in the
Southern District of Florida, Miami, Florida, Docket Number: 1:19-cr-2073 1-KMM.

2. New criminal conduct, Possess with Intent to Distribute a Controlled Substance Specifically
Five Kilograms or More of a Mixture and Substance Containing a Detectable Amount of
Cocaine while Aboard a Vessel Subject to the Jurisdiction of the United States, occurring on
October 15, 2019, while on supervision in violation of the conditions of supervision: On October
15, 2019, the defendant was found on board a vessel subject to the jurisdiction of the United States.
Law enforcement found approximately 1,140 kilograms of cocaine. He was subsequently charged
 

34

Case 1:20-mj-02304-EGT Document 1 Entered on FLSD Docket 02/28/2020 Page 2 of 3

Case 8:05-cr-00365-JDW-TBM Document 631 (Court only) Filed 01/27/20 Page 2 of 3
PagelD 1904

MD/FL 12C Page 2
(04/17)

Offender: Leonardo Anchico-Jimenez
Docket: 8:05-cr-365-T-27TBM
Date Prepared: January 27, 2020

with Possess with Intent to Distribute a Controlled Substance Specifically Five Kilograms or More of

- a Mixture and Substance Containing a Detectable Amount of Cocaine While Aboard a Vessel Subject
to the Jurisdiction of the United States, in the Southern District of Florida, Miami, Florida, Docket
Number: 1:19-cr-2073 1-KMM.

3. New criminal conduct, Conspiracy to Operate a Semi+-Submersible Vessel without Nationality,
occurring on October 15, 2019, while: on supervision in violation of the conditions of
supervision: On October 15, 2019, the defendant was found on board a vessel subject to the
jurisdiction of the United States without any sign of nationality. He was subsequently charged with
Conspiracy to Operate a Semi-Submersible Vessel without Nationality in the Southern District of
Florida, Miami, Florida, Docket Number: 1:19-cr-2073 1-KMM.

4. New criminal conduct, Knowingly and Intentionally Operate a Semi-Submersible Vessel
without Nationality, occurring on October 15, 2019, while on supervision in violation of the
conditions of supervision: On October 15, 2019, the defendant was found on board a vessel subject

to the jurisdiction of the United States without any sign of nationality. He was subsequently charged
with Knowingly and Intentionally Operate a Semi-Submersible Vessel without Nationality.

United States Probation Office Recommendation:
Xx) Issuance.of a Warrant

oO Issuance of a Summons

I declare under penalty of perjury that the foregoing is true and correct.
Executed on January 27, 2020

/s/ Danielle McCarthy

Danielle McCarthy, Assistant
United States Probation Officer
ana. Case 1:20-mj-02304-EGT Document 1 Entered on FLSD Docket 02/28/2020 Page 3 of 3

Case 8:05-cr-00365-JDW-TBM Document 631 (Court only) Filed 01/27/20 Page 3 of 3
PagelD 1905

MD/FL 12C

Page
(04/17) ge 3

Offender: Leonardo Anchico-Jimenez
Docket: 8:05-cr-365-T-27TBM
Date Prepared: January 27, 2020

THE COURT ORDERS

fa The Issuance of a Warrant
[1 The Issuance of a Summons
LJ No Action

©) Other

CG, yy Jiimewe
on Signature of Judicial Officer

fs af GAP BoP

Date

JUDGE'S COMMENTS
